Fifteen years ago, we welcomed unanimously the adoption of
the Millennium Declaration (resolution 55/2) and the Millennium Development Goals as the appropriate response to the poverty-related problems facing many of our countries. With the adoption of the post-2015 development Agenda (resolution 70/1), the General Assembly, at its seventieth session, has once again reaffirmed States’ determination to fight poverty by seeking new ways and means of promoting development. The success of the implementation of the Agenda will require suitable joint responses to the numerous challenges facing the world.
For many African countries, success in this endeavour will hinge on their security situation and their ability to finance their development plans and strategies. On a daily basis they face challenges that include terrorism and a drop in export prices. The successful implementation of this new development Agenda will also depend on the solidarity of developed countries towards developing countries in terms of effective financing. That is why we have high expectations that the conclusions of the third International Conference on Financing for Development, held in Addis Ababa, will be translated into reality.
The theme of this session, “The United Nations at 70: the road ahead for peace, security and human rights”, means that we should place at the very heart of our general debate the issue of resolving the challenges that our Organization currently faces, the most intractable of which include armed conflicts, terrorism and migration. There is no doubt that Africa is one of the epicentres in that respect, given the multiple tragedies taking place there.
In the Central African Republic, for example, the particularly bloody clashes of recent days are jeopardizing the few hard-won victories achieved during the transition. The international community must not throw in the towel and must help the country emerge from this phase by providing it with the necessary budgetary support to hold elections within the set time frame.
In the Lake Chad basin, the terrorist activities being carried out virtually on a daily basis by the terrorist group Boko Haram against the countries of the subregion have not ceased despite considerable losses it suffered during the military operations carried out by a coalition of those countries’ armies. A multinational joint task force has been set up by the countries members of the Lake Chad Basin Commission in order to put an end to the abuses committed by that nefarious group.
15-29658 53/55

A/70/PV.22 01/10/2015
We remain confident that, with the intensification of this military cooperation, we will be able to once and for all eradicate this evil terrorist group. We also expect the United Nations and all of our partners to provide material, financial and logistical support to that force.
Aside from military action, these countries have decided to adopt an emergency development programme to help the most vulnerable populations fight against the deep-seated causes of insecurity, which are linked to poverty. This initiative, which originated in the Lake Chad Basin Commission, is a game-changer in terms of the peace and security efforts in the region and merits our support.
In Mali, the peace agreements signed recently in Algiers, which are aimed at transforming that country back into the haven of peace and tolerance that it had always been, are being put seriously to the test by armed groups, despite the presence of international forces. Chad calls on all parties to show wisdom and to respect their commitments in implementing the aforementioned agreements.
In Libya, the presence of a number of elements linked to the Islamic State in Iraq and the Levant continues to contribute to the collapse of that country and is an additional source of concern and even destabilization for Africa as a whole and in particular for neighbouring countries, including Chad. We urgently call for an end to the violence and for the establishment of a Government of national unity.
In South Sudan, Chad is working actively alongside a number of African countries to end the fratricidal war taking place there. Political actors must make every effort to concentrate solely on building their young State. The Intergovernmental Authority on Development and the ad hoc committee tasked with supporting it in mediation must continue to stand firm and act cohesively so as to achieve a lasting solution to this terrifying crisis.
In the Sudan, we support the holding of the national dialogue planned for next month, and we call upon the political class as a whole and all armed groups to take part in the process.
The majority of African crises are born of or fuelled by underdevelopment. That is why several initiatives have been launched, including the 2013 United Nations Integrated Strategy for the Sahel, that have given rise to great hopes for the countries of the region, confronted as they are with the dual challenge of insecurity and
underdevelopment. It is regrettable, however, that the announcements made in the context of the Strategy are taking a long time to be translated into reality.
Turning to the rest of the world, the Israeli- Palestinian conflict remains unresolved, prolonging the suffering of the Palestinian people and intensifying rancour on all sides. It is high time to overcome the psychological obstacles by promoting the creation of a viable Palestinian State living in peace side by side with Israel. The raising yesterday of the Palestinian flag within the United Nations compound is, we hope, an important step towards finding a peaceful solution to this conflict, which is as old as our Organization.
In addition to this endless conflict, we are witnessing particularly violent crises in Iraq, Syria and Yemen. The international community must make every effort to help these countries overcome these tragedies, whose repercussions are being felt not only in the Middle East but also in the rest of the world. International peace and security are under serious threat from what is now happening in that part of the world. Religious radicalism and terrorism have found extremely fertile ground for their expansion.
The crisis situations that we have just described have greatly contributed to the upsurge in terrorism and the formation of criminal groups of all stripes. Terrorism, which spares no continent and no community, is fast becoming a global scourge. The acts of extreme violence committed against peaceful populations under religious or doctrinaire pretexts run counter to the principles of international law and human rights as well as religious principles.
In Africa, States grappling with terrorism are being forced to spend the lion’s share of their resources on security instead of on economic and social development. My country, Chad, is in this situation. We recently fell prey to that scourge with the death of around 100 persons assassinated in terrorist attacks in the capital and on the islands of Lake Chad. Chad is therefore paying for its involvement against terrorist groups in Mali and Nigeria, on whom it inflicted heavy losses, but Chad not will yield. It will continue to hunt down those terrorist groups relentlessly. All we ask from our partners is that they give us robust support, both technical and material, to enable us to provide the response needed in this faceless war.
The capacity of terrorists and extremist groups for transborder harm requires a collective and nimble
54/55 15-29658

01/10/2015 A/70/PV.22
response. The way to fight terrorism together is to pool our resources and our response strategies through intensifying regional and international cooperation. In that connection, we propose that 2016 be declared the Year of Fighting Terrorism. It would be an opportunity to think seriously about the deep-seated causes of that phenomenon, the ways and means to contain it and to eliminate it in the long term.
The increase in the number and seriousness of crises has also created a phenomenon whose scale is unprecedented in the world: migration. Indeed, for some months now, the world has been witnessing an unexpected expansion of international migration. Those consequences are tragic for hundreds of thousands of women and children desperately seeking a better life. The international community will be able to put an end to this migration only if appropriate solutions are found to its origins and underlying causes, particularly in resolving conflicts and eradicating poverty in the countries of origin.
We also need to find solutions for the thousands of refugees and persons displaced throughout the world. They also need our help. Chad is the African country with the second-largest number of refugees, returnees and displaced persons on its territory, estimated at over 500,000. They come from the regions bordering Chad, particularly Sudanese Darfur, the Central African Republic, Nigeria and Libya. They live in difficult environmental and humanitarian conditions.
Once again, I would like to take this opportunity to thank all friendly countries and especially the Secretariat’s Office for the Coordination of Humanitarian Affairs and the International Organization for Migration for their support to those in need and for the advocacy they do for our country.
Our world has been facing an insidious threat for some time now — climate change. That will be dealt with at a major conference in Paris next month. Chad will actively be present at that conference because it is one of the major victims of degradation due to climate change. We are a Sahelian country threatened by drought and desertification, and we are powerless in the face of the progressive drying up of Lake Chad. We strongly hope that the negotiations will lead to an agreement and give us some hope that we can save our planet, including the imperilled Lake Chad.
The celebration of the seventieth anniversary of the United Nations also coincides with a very happy event, namely, the normalization of relations between the United States of America and Cuba, which Chad welcomes. We commend the courage shown by the leaders of those two countries to achieve that outcome. We urge them to continue their constructive dialogue until we see a complete and definitive lifting of the embargo that Cuba has unjustly suffered for decades, which will enable that country to recover the place it merits in the concert of nations.
Before concluding my remarks, the delegation of Chad would like to congratulate the President on his election and thank his predecessor for his remarkable work. We also pay tribute to the Secretary-General of our Organization for his personal and steady investment in the search for peace and security in the world.
I hope that this general debate will be crowned with success and, above all, that we will become much more aware of our individual and collective responsibilities. We also hope that it guides humanity to peace, security, stability and prosperity.
